DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0200113 to Haffner et al.
In the specification and figures, Haffner discloses the method substantially as claimed by Applicant. With regard to claims 1, 3, 4, and 5, Haffner discloses a method of treating glaucoma comprising the step of inserting an instrument into an aqueous cavity, which may include Schlemm’s canal, and flowing a viscoelastic fluid through the lumen a microstent which, presumably, arrives at the distal end of the implant (see ¶0025, 0038). Haffner does not disclose that the viscoelastic medium is “in front of” the implant, but if a fluid is flowed through an implant from a proximal implantation end to a distal implantation end, that fluid would arrive at the distal end of the implant and be “in front of” the implant.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0200113 to Haffner et al in view of US 2006/0195187 to Stegmann et al.
In the specification and figures, Haffner discloses the method substantially as claimed by Applicant (see rejections above). Haffner does not distinctly teach injecting viscoelastic material in front of the implant as the implant moves into Schlemm’s canal. However, Stegmann discloses a method of placing an ocular implant in Schlemm’s canal wherein the canal may be stretched during implantation of an implant to allow larger filaments to be implanted (see ¶0039). It would have been obvious to a person having ordinary skill in the art at the time of invention to dilate Schlemm’s canal during implant placement as disclosed by Stegmann as part of the dilation procedure disclosed by Haffner in order to allow for larger implants, as taught by Stegmann.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        11 August 2022